FILED
                                                                                 May 5, 2022
                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA

No. 21-1001, City of Wheeling v. The Public Service Commission of West Virginia and the
City of Benwood

Walker, J., dissenting:


                The majority says that the word “toll” in West Virginia Code § 24-2-1(b)(6)

is ambiguous because the Legislature has not defined it. Respectfully, I disagree. The

Legislature did not define “toll” because it didn’t have to. 1      “Toll” means “to stop the

running of; to abate . . . .” 2 So, under § 24-2-1(b)(6), the Commission has 120 days to

resolve a complaint from the date a customer like Benwood files one; but, the Commission

can stop the running of that clock until it receives the information it needs to understand

the basis of the challenged rates, fees, and charges. 3




       1
          “ ‘In the absence of any specific indication to the contrary, words used in a statute
will be given their common, ordinary and accepted meanings.’ Syl. pt. 1, Tug Valley
Recovery Center v. Mingo County Commission, 164 W.Va. 94, 261 S.E.2d 165 (1979).”
Syl. Pt. 1, Thomas v. Firestone Tire & Rubber Co., 164 W. Va. 763, 266 S.E.2d 905 (1980).
       2
           TOLL, BLACK’S L. DICT. (11th ed. 2019).
       3
           In pertinent part, § 24-2-1(b)(6) states:

                        Provided, That any request for an investigation related
                to a dispute that is based on the act or omission of the political
                subdivision shall be filed within 30 days of the act or omission
                of the political subdivision and the Commission shall resolve
                the dispute within 120 days of filing. The 120-day period for
                resolution of the dispute may be tolled by the Commission until
                the necessary information showing the basis of the rates, fees,
                and charges or other information required by the Commission
                is filed . . . .
              The Commission shared that understanding of the tolling provision, at least

until October 26, 2021. The record is clear that the Commission initially ran the 120-day

clock in line with Wheeling’s position—that it starts on the date the request for

investigation is filed. On June 2, 2021, the Commission tolled the decision due date by 45

days. While the June 2 order didn’t specify a date by which the Commission had to resolve

the investigation of Wheeling’s ordinance, the docket sheet entry for June 2 did:


                     6/2/2021       Commission order referring to ALJ for
              decision by 9/5/2021; Staff Report due 7/23/2021; that as soon
              as possible but no later than 30 days from the date of this Order,
              the City Wheeling [sic] shall file further support of its
              municipal ordinance and wholesale rates; that running of the
              statutory period for resolution of the complaint is tolled for a
              period of 45 days, resulting in a statutory decision due date of
              10/15/2021 . . . .

So, as of June 2, 2021, the Commission calculated the decision due date to be October 15,

2021. How did it come up with that date? By adding 120 days to May 3, 2021 (the date

Benwood filed its request for investigation) and then adding 45 days to that. Here’s the

arithmetic: May 3, 2021 (filing date) + 120 days (statutory deadline) + 45 days (first

tolling) = October 15, 2021.


              On July 22, 2021, the Commission tolled the decision deadline for thirteen

more days, from October 15 to October 28. The tolling order tells us so: “The Commission

concludes that it is reasonable to grant the request to (i) toll the running of the statutory

deadline from October 15, 2021, until October 28, 2021.” The docket sheet does, too:

“July 22, 2021 Commission Order extending the ALJ Decision Due Date to 9/18/2021;

                                              2
Joint staff memo due 8/5/2021; Staff Report due 8/5/2021 and the running of the statutory

due date is tolled until 10/28/2021; etc.” Again, here’s the arithmetic: May 3, 2021 (filing

date) + 120 days (statutory deadline) + 45 days (first tolling) + 13 days (second tolling) =

October 28, 2021. Those docket entries and the July 22 order demonstrate that the

Commission absolutely understood the Legislature’s plain direction that the 120-day

decision clock begins to tick on the day a customer like Benwood files a request for

investigation and not once the Commission has received all information it deems necessary

to resolve the matter.


              The Commission changed its tune in the October 26, 2021 tolling order.

There, the Commission concluded that under § 24-2-1(b)(6), it “should toll the statutory

period of 120 days in this case from July 15, 2021, the date that Wheeling filed the

necessary information showing the basis of the rates, fees, and charges and other

information required by the Commission.” Then, the Commission ordered a new decision

date of November 12, 2021 (July 15, 2021 + 120 days 4), based on a starting date

unsupported by § 24-2-1(b)(6)—the date the Commission determines it has received from

the defendant information necessary to understand the basis of the challenged rate.


              The Commission’s June 2, July 22, and October 26 tolling orders present

another problem: in those orders, the Commission tolled the 120-day clock for reasons



       4
         The Commission’s October 26 recalibration of the starting date doesn’t account
for the 13-day tolling period imposed by the July 22, 2021 order.

                                             3
unauthorized by § 24-2-1(b)(6). In the June 2 order, the Commission stated that “Wheeling

[had] not include[d] the necessary information showing the basis of the rates, fees, and

charges in the municipal ordinance that is necessary to allow the Commission to evaluate

Benwood’s complaint,” gave Wheeling an additional 30 days to do so, then tolled the

running of the 120-day decision period for 45 days.            As Wheeling points out, the

Commission has only the authority to toll the running of the decision period clock until

“the necessary information . . . is filed,” meaning that in the June 2 order, the Commission

exceeded its tolling authority under § 24-2-1(b)(6) by 15 days. There is a similar problem

with the July 22 tolling order. The Commission entered that tolling order in response to

Commission staff’s request for “a 13-day tolling of [the] case . . . to allow Staff time to

review Wheeling’s Revised Class Cost of Service Study.” And, most importantly, the

Commission ordered “the running of the statutory period for resolution of this matter . . .

tolled 120 days from July 15, 2021” on October 26 in response to “the complexity of this

case and need for additional time for Commission consideration and review . . . .” Later,

the Commission shrugged off its earlier calculation of the decision due date, stating that

“in its July 22, 2021 [o]rder, [it had] not invoke[d] its full authority to toll the decision due

date by 120 days from the date Wheeling filed its Revised Study,” i.e., July 15, 2021.


              Even though this is a statutory interpretation case, those facts at the very least

demonstrate that the Commission recognized and understood the plain language of the

tolling provision in § 24-2-1(b)(6). The Commission applied that plain language until

October 26, 2021, when—two days before the October 28 decision due date—it determined

                                               4
that it needed more time “given the complexity of this case” and reset the start of the

decision countdown to the date on which the Commission determined that it had enough

information about Wheeling’s ordinance. That just doesn’t work because § 24-2-1(b)(6)

says that the Commission “shall resolve the dispute within 120 days of filing[.]” The statute

does not say that the Commission shall resolve the dispute 120 days after the Commission

decides that it has received sufficient information regarding the basis of the challenged

rate. And, the statute does not say that the Commission may toll the running of the 120-

day clock to permit it additional time to render a decision in a complex case. While that

may seem harsh, it’s an issue for the Legislature to address, not this Court.


              The majority expresses concern that a defendant like Wheeling may “drag its

feet” and run out the 120-day clock if the clock starts on the date of filing. That concern

misunderstands the effect of the tolling provision. If the Commission tolls the 120-day

clock for a permissible reason (i.e., to receive the information it needs to evaluate a

complaint), it is not disadvantaged because the decision due date is necessarily postponed

an equal length of time. For example, if the Commission tolls a decision due date by 30

days to gather necessary information, the original decision due date (date of filing + 120

days) is also postponed by 30 days (date of filing + 120 days + 30 days). As discussed

above, that’s exactly how the Commission ran the statutory clock until October 26.


              The majority has also looked past the effect its construction of § 24-2-1(b)(6)

will have on customers like Benwood. Under that statute, “the disputed rates, fees, and


                                             5
charges fixed by the political subdivision providing separate or combined water and/or

sewer services shall remain in full force and effect until set aside, altered or, amended by

the commission in an order to be followed in the future.” In other words, a customer like

Benwood must pay the disputed rate until the Commission issues an order. It’s completely

logical that the Legislature would want to hold the Commission accountable to deal with

these disputes swiftly by starting the 120-day decision clock when the customer files the

complaint. Otherwise, the customer bears the financial brunt of delays other than those

occasioned by the Commission’s pursuit of information necessary to assess the basis for

the challenged rate. The Legislature has imposed a 120-day decision period upon the

Commission to ensure these disputes receive due attention, but also allows the Commission

to stop the running of that clock to enable the Commission to obtain information necessary

to resolve a customer complaint. The Legislature struck that balance with intention and

care; the majority has now upended it.


              For those reasons, I respectfully dissent. I am authorized to state that Justice

Wooton joins in this dissenting opinion.




                                              6